Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 10/10/2022 is acknowledged.
Claims 3-5, 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/10/2022.
The traversal was on the ground of “no search and/or examination burden”. The examiner disagrees.
"Search burden" is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Id.
Moreover, the applicant has also classified these species as different embodiments with specific differences in each embodiment (As explained in the Specification). Future amendments of claims may recite to a different species resulting in different search strategies causing such search burden. The overall search strategy due to these variations is the reason for which such species restrictions are made.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the first field oxide layer" in line 2 and "the second field oxide layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as "a first field oxide layer" and "a second field oxide layer" respectively. Appropriate correction is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1,6-7,9-10 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 9397090 B1 (“Chen”).

Regarding claim 1, Chen shows (Fig. 3A) a transistor structure for electrostatic protection (200), comprising: 

    PNG
    media_image1.png
    536
    833
    media_image1.png
    Greyscale

a substrate (202) and a doped region (204) formed in an upper portion of the substrate; 
a plurality of field oxide layers (field oxides shown above) formed on a surface of the substrate; 
a first N-type well region (208-1), a P-type well region (206) and a second N-type well region (208-2) formed in an upper portion of the doped region and spaced in sequence; 
a first polycrystalline silicon layer (220 left, col 7, ln 20-25) and a second polycrystalline silicon layer (220 right) formed on the surface of the substrate and covering part of the P-type well region; 
a first N+ region (210-1 right) and a first P+ region (218-2) formed in the first N-type well region (208-1) and the second N-type well region (208-2), respectively; and 
a second N+ region (214-2) and a second P+ region (216) formed in the P-type well region, wherein the second P+ region in the P-type well region is close to the first N+ region, and the second N+ region in the P-type well region is close to the first P+ region (218-2).

Regarding claim 6, Chen shows (Fig. 3A) wherein the doped region (204) is a shallowly doped N-type region (col 5, ln 28).

Regarding claim 7, Chen shows (Fig. 3A) wherein a first drift region located between the first N-type well region (208-1) and the P- type well region (206) and a second drift region located between the second N-type well region (208-2) and the P-type well region have equal lengths (as shown in figure above and also in col 7, ln 50-55).


    PNG
    media_image2.png
    536
    833
    media_image2.png
    Greyscale


Regarding claim 9, Chen shows (Fig. 3A) wherein the first polycrystalline silicon layer (220 left, col 7, ln 23-25) is located above a first field oxide layer (second field oxide from left between 208-1 and 206) between the P-type well region and the first N-type well region; and 
the second polycrystalline silicon layer (220 right) is located above a second field oxide layer (second from right) between the P-type well region and the second N-type well region (shown above).

Regarding claim 10, Chen shows (Fig. 3A) wherein the transistor structure comprises a first semiconductor structure and a second semiconductor structure, wherein the first semiconductor structure comprises the substrate (202), the doped region (204), the first N-type well region (208-1), the P-type well region (204), the first N+ region (210-1 right), the first polycrystalline silicon layer (220 left) and the first field oxide layer (shown above); and 
the second semiconductor structure comprises the substrate, the doped region, the second N-type well region, the P-type well region, the first P+ region (218-2), the second P+ region (216), the second N+ region (214-2), the second polycrystalline silicon layer (220 right) and the second field oxide layer (shown above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim(s) 2,8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above in view of US 2020/0328592 A1 (“Hung”).

Regarding claim 2, Chen shows the transistor structure, the first N+ region and the first P+ region, the second N+ region, the second P+ region, the first polycrystalline silicon layer and the second polycrystalline silicon layer.
Chen does not show wherein a first anode and a second anode of the transistor structure are led out from the first N+ region and the first P+ region, respectively; and 
the second N+ region, the second P+ region, the first polycrystalline silicon layer and the second polycrystalline silicon layer are connected together at a connection node, which serves as a cathode of a semiconductor structure.
Hung shows (Fig. 4) wherein a first cathode (from 145 left) and a second cathode (144 right) of the transistor structure are led out from the first P+ region (145 left) and the first N+ region (144 right), respectively; and 
the second P+ region (143), the second N+ region (142), the first polycrystalline silicon layer (160 left) and the second polycrystalline silicon layer (160 right) are connected together at a connection node, which serves as an anode of a semiconductor structure.
Similarly, the stated claim can be reproduced with NPN well structures where 130 wells are N-wells and 120 is P-well structure, opposite to the one stated above as
a first anode (144 left) and a second anode (145 rightmost) of the transistor structure are led out from the first N+ region and the first P+ region, respectively; and 
the second N+ region (142), the second P+ region (143), the first polycrystalline silicon layer (160 left) and the second polycrystalline silicon layer (160 right) are connected together at a connection node, which serves as a cathode of a semiconductor structure.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hung, with anode and cathode, to the invention of Chen.
The motivation to do so is that the combination produces the predictable result of having a functional ESD device with the required anode and cathode connectivity to the circuit for protection. 

Note: Although the well and substrate types are opposite in Hung and Chen reference, it is known in the art that a P-Well and an N-Well structures are interchangeable. As such, oppositely doped type transistors can be considered as equivalent to the Hung reference that teaches the above limitation. 

Regarding claim 8, Hung shows (Fig. 4) wherein when the transistor structure works under forward operation, a conductive channel is formed between the second anode (145 rightmost) and the cathode; and 
when the transistor structure works under reverse operation, a conductive channel is formed between the cathode and the first anode (144 left).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819